Case 3:17-cv-00601-MHL Document 174-1 Filed 01/21/20 Page 1 of 2 PageID# 2914




                                (EXHIBIT A)
   Case 3:17-cv-00601-MHL Document 174-1 Filed 01/21/20 Page 2 of 2 PageID# 2915

  From: JasonGoodmantruth@crowclsourcethetruth.org 9
Subject: Following up to telephone conference request and First request for Admissions                                                  I-<
   Date: August 23,2019 at 4:00 PN/I
     To: Steven Biss stevenbiss@earthllnk.net
     Cc: Johan Conrod R. Jr. rjconrod@kaufcan.com


        Mr. Biss,

        Attached please find my first request for admissions.

       I hoped we would have had an opportunity this week to discuss the matter I raised in our Monday Aug 19 phone call. I would like to
       reiterate my request for a telephone conference to discuss parameters and efficiencies with regard to privilege logs. The goal is to
       satisfy the requirements for discovery without subjecting any party to the undue burden of excessive reporting. Is there any day next
       week that you and Mr. Conrod would be available for a phone call?

       Jason




         First Request for
         Admiss...ele.pdf
